Dissenting Opinion.
Myers, J.
I am not able to view this case in the same light as my brethren. By §3 of the act of 1905 (Acts 1905 p. 182), a partnership bank theretofore existing, was required after July 1, 1905, to do certain things, under heavy penalty for failure, and among others, each partner was required to execute and acknowledge a copy of the articles of copartnership. It is found by the court that appellant refused to sign and acknowledge such an instrument, which increased the capital stock to $25,000. This she had a right to decline to do, but it is also found that she refused to continue longer as a partner in the bank. This being true, she had no right to claim damages for the alleged dissolution of the partnership. It is also found that her interest was $5,800 at that time. Under such finding that was all she was entitled to. She could not be compelled to accept a cei*tifieate of deposit found to have been tendered to her, conceding that the finding does not show acceptance by her, but the circumstances and conditions should be viewed in a reasonable light, and I am unable to see what more could have been done than was done, considered as a tender.
Conceding also, that appellee was entitled to a finding that the partnership debts had been paid, we are bound to presume so far as the findings are concerned that there was no evidence of the fact. Conceding also, that a partner must act in the utmost good faith, the evidence does not show lack of good faith simply because it fails to show that upon a *365sum carried in another bank, only two per cent profit was realized, when ordinarily the bank could loan its funds at six per cent. Ye cannot ignore the fact known to all, that good banking requires a reserve to be carried, in short, a call loan, when the reserve is carried in some other institution. If it was carried in the bank’s vaults, it would earn nothing; if carried elsewhere as a call loan, we are in no position under the finding, to say that it should have earned more than two per cent, and it is found that this percentage went to make up the undivided profits, and the finding of the court as to the value of appellant’s interest, includes that item.
It is found that appellant early in the day of June 30, 1905, after consultation with a lawyer, signed the new articles of copartnership which had been given her by appellees, and delivered them to them. Later in the day, she procured the instrument and .refused to return it, “and thereafter plaintiff refused to continue longer as a partner in said bank”. It is then found that there was deposited in the bank to plaintiff’s credit the sum of $5,800, a certificate of deposit drawn in her name, “which certificate of deposit was handed to the plaintiff by the defendant Lupton, whereupon plaintiff told said defendant Lupton to keep said certificate, and that if she wanted it, she would call for it.” The certificate was placed in the bank for her use, and the money represented by it has at all times since been subject to her order. I think a fair construction of the words “handed to”, taken with the other facts found, and the fact that they were brother and sister, is synonymous with delivery. But in any event, whether it was a delivery or not, it was a tender, and that was sufficient, coupled with her refusal further to continue in the partnership.
As respects the failure of the finding to show that the debts of the former partnership were paid, it is to be observed that it is found that appellant refused to continue in the partnership, which amounted to dissolution, when as*366sented to by the other partners, and that the new partnership took over the property and assets of the old partnership, and assumed all liabilities, etc., taken with the finding of a tender of the amount due appellant, it was immaterial that the finding was not made that the indebtedness had been paid, because she was not entitled to be paid while there were debts due, and it amounts to the same thing as a finding that the indebtedness had been paid, and could make no difference in this case.
There was evidence of a tender of the certificate and as to the only item of profit sought to be presented, as not having been allowed, twenty-seven different instances by way of example are shown, of periods in which the deposits in the Hartford City bank averaged $112,000; the cash in the Pennville bank averaged $40,000; and the average deposit in the Hartford City bank was $16,500, and that it was a call loan, and the evidence shows that on call loans the rate of interest was two per cent, and on time loans three per cent. It is not shown that any loan was ever denied at the Pennville bank on account of lack of funds, and no complaint is made of the interest received on call loans on daily balances except in the Hartford City bank, and yet during the whole time, large sums, sometimes equal to or greater, are shown to have been carried as call loans in other banks, the interest on which was two per cent on the daily balances, thus showing a uniform procedure, together with evidence that that was the rate on call loans, and this to my mind rebuts any claim of improper use of funds in the Hartford City bank, in addition to the showing made by appellant that the same practice followed after the organization of the new co-partnership. We cannot overlook the fact either of the proximity of Hartford City to Pennville, and the population of each, or of the possibly greater security in the former, coupled with the readiness of access and communication as a possible factor in the matter.
It is pointed out that there was no plea of tender, and the *367answer was in general denial only. It is decided, and I think correctly, that it is an action in equity for an accounting. The tender of the certificate of deposit was either accepted or refused, and where, as is found, the certificate for the amount tendered has at all times been subject to the order and control of appellant, and no more than the amount tendered is found due, appellant in equity and good conscience ought not to recover a greater sum and interest, or her costs, for the reason that in equity, appellant had under her dominion the full amount to which she was entitled, when the suit was brought. It was in effect her money the same as if the money had been brought into the court, and that would be a bar. Woodcock v. Clark (1846), 18 Vt. 333; McDaniels v. Reid, (1845), 17 Vt. 674; Powers v. Powers (1839), 11 Vt. 262; Warren v. Nichols (1843), 47 Mass. 261; Hill v. Carter (1894), 101 Mich. 158, 59 N. W. 413; Cone v. Wood (1899), 108 Iowa 260, 79 N. W. 86, 75 Am. St. 223; Pennypacker v. Umberger (1854), 22 Pa. St. 492.
The only effect of a tender at common law is to relieve the defendant of costs from the date of the tender, which at law it is well settled can only be the filing of a plea of tender, and the bringing of the money into court. The general denial under our code is much broader than the general issue at common law. In other words a tender at law is not a defense to the action proper, but goes only to defeat further costs, but the rule in equity is different in case of an action for an accounting, where the tender is collateral to the action, as having operated to extinguish a right of action, or defeat an action which in good conscience ought not to be brought. The rule certainly ought not to be any more strict against a defendant, than it is against a plaintiff in case of actions for an accounting, and it has been held that relief may be granted a defendant without a cross-complaint, upon the general ground of doing equity between the parties, in one action. Craig v. Chandler (1883), 6 Colo. 543, and cases cited. And it is the generally acknowledged rule, that *368the strict rule of tender at law does not obtain in actions in equity. Doyle v. Ringo (1913), 180 Ind. 348, 102 N. E. 18; Cone v. Wood, supra; Nicodemus v. Young (1894), 90 Iowa 423, 57 N. W. 906; 4 Pomeroy, Eq. Jurisp. (3d ed.) §1047 and note. The evidence of tender was introduced without objection, but I think would have been proper over objection, under the answer of general denial, for the reason that there was no admission of a cause of action, which it was sought to avoid, which is the effect of a tender at law, and in view of the court’s finding that appellant refused to continue as a partner, if the amount due was tendered, it should in equity defeat a judgment, even for costs. Eaton, etc., R. Co. v. Hunt (1863), 20 Ind. 457, 468; Lomer v. Waters (1898), 2 Q. B. 326; Nichols v. Evens (1883), 22 Eng. Ch. D. 611; 2 Daniell, Chancery (6th ed.) 1396-1399. In Jeffersonville Water Supply Co. v. Riter (1897), 146 Ind. 521, 45 N. E. 697, it is said: “A defendant, under the general denial, is not confined to negative proof in denial of the facts stated in the complaint, as a cause of action, but may, upon the trial, introduce proof of facts independent of those alleged in the complaint, but which are inconsistent therewith, and tend to meet or break down or defeat the plaintiff’s cause of action.” See, also, Cheney v. Unroe (1906), 166 Ind. 550, 556, 77 N. E. 1041, 117 Am. St. 391; Gwinnup v. Shies (1903), 161 Ind. 500, 69 N. E. 158; Nixon v. Beard (1887), 111 Ind. 137, 141, 12 N. E. 131; Blizzard v. Applegate (1878), 61 Ind. 368; Drover v. Evans (1877), 59 Ind. 454; Allis v. Nanson (1872), 41 Ind. 154, 157; Smith v. Lisher (1864), 23 Ind. 500; Crum v. Yundt (1895), 12 Ind. App. 308, 40 N. E. 79.
It does not require such a tender as amounts to payment, novation, release, accord and satisfaction, or comes within the category of payment into court, but amounts to equitable performance, mitigation of damages, and discharge. The object of a tender is to put the opposite party *369in a situation to avail himself of the offered indebtedness or property, at any time he may see fit and to discontinue his action, and if that has been done before suit brought, the reason for it fails. Here it is shown that a certificate of deposit for the amount due, which is in effect a promissory note, and is an obligation of which no one but appellant could make avail, and which is subject to her sole control, has at all times been at her command and disposal, and which was not objected to for any reason, or at least not on account of being in that form, and she should have accepted the tender when made, and it seems to me inequitable that appellees should be subjected to any further obligation than interest.
I do not overlook the provisions of §598 Burns 1914, Acts 1899 p. 101, but that section only goes to the force and effect of tenders and keeping them good, where they can only be kept good, that is, available to the opposite party at any time, by the money or thing or property being brought into court, but as pointed out that is not this case. Even in a strictly legal action an equitable defense may be inter-pleaded. Subd. 3, §352 Burns 1914, §347 R. S. 1881. The reason is certainly as strong in an equitable action, and as we have seen, under the general denial, a defendant may’ introduce proof of facts independent of those alleged in a complaint, which are inconsistent therewith and tend to meet, break down, or defeat the cause of action stated.
I find no evidence from which the court could have found any value of the good will of the business. There was evidence as to every finding made, and the question was one of the credibility of witnesses.
I concur in the opinion that the conclusions of law are erroneous, but in my opinion, in view of the failure of appellees to bring in the certificate of deposit or pay the money into court, of which they have had the use, there should be a direction to the court below to restate its conclusions of law in favor of appellant for the amount found due at the *370time of settlement, with legal interest from that date, and judgment accordingly.
Note. — Reported in 105 N. E. 237; 106 N. E. 708. As to what constitutes partnership, see 115 Am. St. 400. As to actions between partners, see 12 Am. Dec. 649. See, also, under (1) 24 Cyc. 114; 16 Cyc. 413; (3, 4, 5) 38 Cyc. 1980; (6) 38 Cyc. 1964; (7) 30 Cyc. 438; (8) 5 Cyc. 1915 Ann. 487-New.